DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Applicant's election with traverse of Group V, claims 25-36 in the reply filed 1/5/22 is acknowledged.  The traversal is on the ground(s) that ‘Applicant respectfully asserts that the scope of the claims are such that additional searching would be not be required to adequately search the subject matter of the instant claims.  As such, searches can be concurrently performed, and the Examiner will not be seriously burdened by searching and considering the inventions as described in all the presently filed claims’. This is not found persuasive because the requirement is based on lack of unity and not based on search burden.  The groups of inventions listed, Groups I-IX, do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. Even though the inventions of these groups require the technical feature of semiconductor nanocrystals, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bartel, as previously discussed.  When the special technical feature between claims is not novel or lacks an inventive step, there is lack of unity between groups of claims.
The requirement is still deemed proper and is therefore made FINAL.

Claims 1-24 and 37-55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/5/22.

It is noted that withdrawn, previously independent claim 38 has been amended to be dependent from “The method of claim 25”.  However, elected claim 25 is not a method claim but rather is drawn to a product. Withdrawn claims 38-44 are drawn to a different, non-elected method invention.  Therefore, Group VII with not be joined with Group V.  

Claim Objections
Claim	 31 and 35 are objected to because of the following informalities:  
Ln 2 of claim 31 contains the typographical error “0”, which is treated as ‘O’.  
Ln 2 of claim 35 contains the typographical error “270o C. and”, which is treated as 270o C and”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 29 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 29 recites Cu, which is a Group IB element.  However, parent claim 28 is limited to Group II, Group III and Group VI elements.   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The instant claims contain the transitional phrase “comprising”.  Per MPEP 2111.03 ‘The transitional term “comprising”, which is synonymous with “including,” “containing,” or “characterized by,” is inclusive or open-ended and does not exclude additional, unrecited elements or method steps'.  The term “comprising” leaves the claim open for the inclusion of unspecified ingredients, even in major amounts. This open-ended definition has been taken into consideration in the following rejections.  
Claims 25-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “The influence of reaction media on CdIn2S4 and ZnIn2S4 nanocrystallite formation and growth of mesocrystal structures” by Carevic et al. (hereinafter Carevic).
Regarding claims 25 and 26, Carevic discloses a cadmium free “Cd-free” semiconductor nanocrystal, ZnIn2S4 (abstract), which comprises one group II element (Zn), one group III element (In), and one group VI element (S), wherein the semiconductor nanocrystal does not contain cadmium. 

Regarding claim 27, Carevic discloses the Cd-free nanocrystal according claim 25, wherein the Cd-free nanocrystal has an emission wavelength in visible spectrum (abstract), which falls completely within the instantly claimed range of in the near ultraviolet (about 200 to about 400 nm) to far infrared range (about 3000 nm to about 0.1 mm).

Regarding claims 28 and 32-34, Carevic discloses a method for synthesizing Cd-free semiconductor nanocrystals, as discussed above, comprising:
heating a precursor solution comprising a non-cadmium Group II
element (Zn precursor), a Group III element (In precursor) and a Group VI element (S precursor) in a solvent (page 8493, Sample Z1]) comprising one or more C12 to C20 hydrocarbons , 1-octadecene a C18 hydrocarbon (page 8493, para 2) and a fatty acid, oleic acid (OA, page 8493, Sample Z1) to a temperature sufficient to produce the Cd-free semiconductor nanocrystals (page 8493, General procedure for synthesis).
It is noted that C1 to C22 alkyl thiols are optional and not required. 

Regarding claims 29-31, Carevic discloses the method according to claim 28, wherein the Group II element is Zn, the Group III element is In, and the Group VI element is S (abstract). 

Regarding claim 35, Carevic discloses the method according to claim 28, wherein the temperature is 270 C (page 8493, general procedure for synthesis) which falls within the instantly claimed range of between about 270° C. and 330° C.

Regarding claim 36, Carevic discloses Cd-free semiconductor nanocrystals made according to the method of claim 28, ZnIn2S4 (abstract). 
Claim 36 is a product by process claim. As discussed above, Carevic does teach the claimed process as written.  However, see MPEP 2113, which states that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). 
MPEP 2113 also states “The structure implied by the process steps should be considered when assessing the patentability of product-by-process claims over the prior art, especially where the product can only be defined by the process steps by which the product is made, or where the manufacturing process steps would be expected to impart distinctive structural characteristics to the final product. See, e.g., In re Garnero, 412 F.2d 276, 279, 162 USPQ 221, 223 (CCPA 1979)”.  In the instant case, it is found that the instantly claimed process of making the claimed product does not impart any structural or functional characteristics to the claimed product.  

Claims 25-27 and 36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0319433 A1 to Pickett et al. (hereinafter Pickett).
Regarding claims 25 and 26, PIckett discloses a cadmium free “Cd-free” semiconductor nanocrystal, selected from ZnInSe2, ZnInxGa1-xSe2, ZnGa2Se2, 
ZnInSe2-ySy, ZnInxGa1-xSe2-ySy or ZnGa2Se2-ySy, where 0≤x≤1 and 0≤y<2 (para [0053]) which comprise one group II element, one or more group III elements, and one or more group VI elements, wherein the semiconductor nanocrystal is contains no Cd.

Regarding claim 27, Pickett discloses the Cd-free nanocrystal according claim 25, wherein the Cd-free nanocrystal has an emission wavelength in the UV/visible range, particularly about 550 to about 850 nm (Fig. 7 and para [0083]), which falls within the instantly claimed range of in the near ultraviolet (about 200 to about 400 nm) to far infrared range (about 3000 nm to about 0.1 mm).

Regarding claim 36, Pickett discloses Cd-free semiconductor nanocrystals, as discussed above, comprising one group II element, one or more group III elements, and one or more group V elements.
Claim 36 is a product by process claim. Pickett does not explicitly teach the claimed process as written.  However, see MPEP 2113, cited above.  In the instant case, it is found that the instantly claimed process of making the claimed product does not impart any structural or functional characteristics to the claimed product.  
The limitations directed to the method for producing the claimed composition are not considered to add patentable weight to the examination of the product claims.  It is well settled that if the examiner can find a product in the prior art that is the same or so similar as to have been obvious, the burden can be shifted to the applicant to demonstrate that the process for producing the composition somehow imparts a patentable distinction to the composition under examination.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE EDMONDSON whose telephone number is (571)272-2678.  The examiner can normally be reached on M-F 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/L.E./Examiner, Art Unit 1734                                                                                                                                                                                                        


/Matthew E. Hoban/Primary Examiner, Art Unit 1734